Citation Nr: 1619893	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  09-05 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for post-operative residuals, purulent pansinusitis, chronic polypoid from May 4, 2007 through September 4, 2013.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel





INTRODUCTION

The Veteran served on active duty from December 1954 to November 1956.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.
 
In an October 2004 rating decision, the RO confirmed and continued a prior denial of entitlement to service connection for sinusitis.  The Veteran perfected an appeal of this decision; however, prior to reaching the Board, service connection for sinusitis was granted in a December 2006 rating decision, assigning a noncompensable (0 percent) disability rating, effective July 22, 2004. 

The Veteran submitted additional evidence in June 2007.  In its previous decision, the Board found that although the Veteran did not express disagreement with the December 2006 rating decision, new and material evidence regarding the claimed disability was received within one year, and thus, that rating decision did not become final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.201 (2015); Bond v. Shinseki, 659 F.3d 1362 (2011).  Accordingly, the sinusitis claim is an initial rating claim with an appeals period beginning July 22, 2004.
 
In a January 2008 rating decision, the RO denied entitlement to service connection for a right ear disorder, found that new and material evidence had not been presented sufficient to reopen a claim for entitlement to service connection for asthma, and increased the rating for sinusitis to 10 percent, effective May 4, 2007.
 
In a November 2013 rating decision, the RO increased the Veteran's disability rating for post-operative residuals, purulent pansinusitis, and chronic polypoid to 50 percent, effective September 5, 2013.  The Veteran has not expressed satisfaction with the higher rating.  This issue thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a Veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

In July 2015, the Board reopened a claim for entitlement to service connection for asthma, and remanded claims for entitlement to service connection for asthma and for a right ear disorder for additional development.  In addition, the Board denied entitlement to an initial compensable disability rating for post-operative residuals, purulent pansinusitis, chronic polypoid from July 22, 2004 through May 3, 2007, an initial disability rating in excess of 10 percent from May 4, 2007 through September 4, 2007, and an initial disability rating in excess of 50 percent beginning September 5, 2007.

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2016, the Court granted a Joint Motion for Partial Remand (JMPR) of the parties, vacating and remanding the July 2015 Board to the extent that it failed to properly adjudicate the issue of whether the Veteran was entitled to a rating in excess of 10 percent from May 4, 2007 to September 4, 2013 for post-operative residuals, purulent pansinusitis, chronic polypoid, pursuant to 38 U.S.C. § 7252(a) for readjudication consistent with the JMPR.  

The parties to the JMPR found that the Board erred in adjudicating the Veteran's claim for an initial disability rating in excess of 10 percent for post-operative residuals, purulent pansinusitis, and chronic polypoid for the period from May 4, 2007 through September 4, 2007.  It was acknowledged in the JMPR that the correct rating period should have been through September 4, 2013, as the Veteran was granted a 50 percent rating effective September 5, 2013 for his service-connected post-operative residuals, purulent pansinusitis, and chronic polypoid. 

The Court noted that the Veteran was not contesting the Board decision that new and material evidence had been received to reopen the claim for service connection for asthma and or its denial of a compensable rating from July 22, 2004 through May 3, 2007, a rating in excess of 10 percent from May 4, 2007 through September 4, 2007, or a rating in excess of 50 percent beginning September 5, 2013 for post-operative residuals, purulent pansinusitis, chronic polypoid issues.  

Ultimately, the parties agreed that the Board's decision should be remanded for it to properly adjudicate the issue of whether Appellant is entitled to a rating in excess of 10 percent from May 4, 2007 to September 4, 2013 for post-operative residuals, purulent pansinusitis, and chronic polypoid.

The Board notes that, with regard to the Veteran's claims for entitlement to service connection for asthma and a right ear disorder, the development set out in the July 2015 remand directives has not been completed and the claims remain at the AOJ.  As such, these issues are not currently before the Board, but will be adjudicated if they are recertified to the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the period from May 4, 2007 through September 4, 2012, the Veteran's service-connected post-operative residuals, purulent pansinusitis, and chronic polypoid were not manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.

2.  For the period from September 5, 2012 through September 4, 2013, the Veteran's service-connected post-operative residuals, purulent pansinusitis, chronic polypoid were manifested by seven or more non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge; during this time, his sinus disability was not manifested by radical surgery with chronic osteomyelitis; or near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.



CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess of 10 percent for post-operative residuals, purulent pansinusitis, and chronic polypoid from May 4, 2007 through September 4, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.97, Diagnostic Code 6510 (2015).

2.  The criteria for an initial disability rating of 30 percent, but no higher, for post-operative residuals, purulent pansinusitis, chronic polypoid from September 5, 2012 through September 4, 2013 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.97, Diagnostic Code 6510.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In the instant case, VA provided adequate notice in a letter sent to the Veteran in July 2004.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA provided relevant examinations in July 2007 and September 2013.  As discussed in the disability rating section of this document, the examinations are adequate.  

The Board notes that, in the JMPR, the parties found that the Board erred in adjudicating the Veteran's claim for an initial disability rating in excess of 10 percent for post-operative residuals, purulent pansinusitis, and chronic polypoid for the period from May 4, 2007 through September 4, 2007.  It was acknowledged in the JMPR that the correct rating period should have been through September 4, 2013, as the Veteran was granted a 50 percent rating effective September 5, 2013 for his service-connected post-operative residuals, purulent pansinusitis, and chronic polypoid.  In addition, the parties noted that the Board did not consider the evidence in the Veteran's September 2013 VA examination that described his symptoms for the prior 12 months.  In the instant case, the Board has remedied these errors and considered whether the evidence of record warrants a rating higher than 10 percent for the period from May 4, 2007 through September 4, 2013.  In addition, based on the evidence in the September 2013 VA examination, the Board has granted the Veteran a higher rating from September 5, 2012 through September 4, 2013.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II. Increased rating 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances. 38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition. The Board has a duty to acknowledge and consider all regulations that are potentially applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be 'staged.' Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the 'authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence'); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's sinusitis was been rated as 10 percent disabling from September 5, 2007 through September 4, 2013.  Sinusitis (maxillary, chronic) is evaluated pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6510.  This disability, along with the sinus disabilities addressed in Diagnostic Codes 6511, 6512, 6513and 6514, is rated pursuant to the General Rating Formula for Sinusitis (General Rating Formula).
 
Under the General Rating Formula, a noncompensable rating is warranted for sinusitis detected by X-ray only.  A 10 percent rating is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (four to six weeks) of antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating requires (1) three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or (2) more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The maximum disability rating of 50 percent is assigned (1) following radical surgery with chronic osteomyelitis or (2) for near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.
 
An incapacitating episode of sinusitis is defined as an episode that requires bed rest and treatment by a physician. 38 C.F.R. § 4.97, Diagnostic Codes 6510 to 6514, General Rating Formula, Note.
 
September 4, 2007 through September 4, 2013
 
The Veteran was seen in May 2007 for an ear, nose, and throat consult. The Veteran reported headaches on a daily basis.  There was no drainage and no problem breathing through the nose.  He washed his nose twice a day.  CT scan revealed some left sphenoid sinus opacification; however, all the other sinuses showed improvement.  Endoscopically the ethmoid sinuses were open and the frontal recess on the left side was widely opened.  The impression was sinusitis/headaches.  A medical record from later in May shows that the Veteran had headaches, nasal congestion, no itching, sneezing bouts, or rhinorrhea or clearish/yellow mucus.
 
The Veteran was provided with a VA examination in July 2007.  The examiner noted that the nasal septum was essentially midline.  The inferior turbinates revealed mild edema and clear rhinitis.  Surgical removal of the middle turbinates had been done bilaterally.  No gross polyposis or purulence was noted.  The paranasal sinuses were palpated without tenderness.  By reviewing medical records and interviewing the Veteran, the examiner found that it did not appear this Veteran has been on an extended course of antibiotics since the last examination in August 2006.  He continued to have chronic frontal headaches presumably due to his chronic pansinusitis issues.  There were no findings of incapacitating episodes due to the sinusitis requiring antibiotic treatment lasting 4-6 weeks; however, the Veteran did complain of frontal headaches on a daily basis.
 
VA medical records reflecting treatment through 2008 and 2009 reflect that, in August 2008, the Veteran reported postnasal drainage along with yellow mucus and headaches in the mornings, which generally resolved with irrigation.  He was given a prescription for antibiotics for two weeks.  A February 2012 sinus x-ray revealed sinusitis, presumably chronic.

VA medical records reflect that in November and December 2012, and August 2013, the Veteran denied headaches.
 
A February 2013 VA medical record shows that the Veteran reported that he felt well, and that his sinuses were okay.  He reported that he had not had headaches in a "long time."  The examiner noted that CT scan from December 2012 looked okay except for the left maxillary sinus, that endoscopically the sphenoid and ethmoid sinuses look fine, and that the maxillary sinus on the left side has some polypoid tissue, but it was wide open.  The impression was chronic sinusitis, and the plan was to utilize saline rinses.  The Veteran was discharged from clinic.
 
VA medical records reflect ongoing treatment for sinusitis, COPD, and asthma, and that he had congestion and was taking doxycycline intermittently for asthma.

The Board notes that the Veteran underwent a VA examination in September 2013, which provided evidence regarding the prior 12 months.  The examiner found that the Veteran had seven or more non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge or crusting in the prior 12 months, but that he did not have incapacitating episodes. 

The Board finds that, based on the evidence of record, the Veteran's sinusitis does not warrant a disability rating in excess of 10 percent for the time period from May 4, 2007 through September 4, 2012.  There is nothing in the evidence during this period that the Veteran had any incapacitating episodes of sinusitis.  The Veteran has not described any periods of incapacitation as defined in the rating criteria during this time period.  The July 2007 VA examiner specifically noted that the Veteran did not have incapacitating episodes.
 
The Board notes that the while the Veteran has credibly reported headaches and sinus pain, there is no evidence in the record that he had six or more episodes of sinusitis per year characterized by headaches, pain and purulent discharge during the time period from May 4, 2007 through September 4, 2012.  While the record reflects that the Veteran was prescribed doxycycline, this was used to treat his asthma.  

As such, the criteria for a rating in excess of 10 percent, from May 4, 2007 through September 4, 2012, are not met.  As the preponderance of evidence is against the claim, the benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107.

However, based on the retrospective findings of the September 2013 examiner, the Board finds that the Veteran had seven or more non-incapacitating episodes of sinusitis characterized by headaches, pain and purulent discharge or crusting in the prior 12 months.  As such, resolving any reasonable doubt in favor of the Veteran, the Board finds that the Veteran met the criteria for a 30 percent disability rating one year prior to the examination, which was provided on September 5, 2013.  As such, a disability rating of 30 percent, beginning on September 5, 2012, is appropriate.  

While the Board has determined that a 30 percent disability rating is appropriate for this period of time, the evidence does not warrant assigning a 50 percent disability rating for the period from September 5, 2012 through September 4, 2013.  The evidence does not reflect that the Veteran had radical surgery and there is no evidence of osteomyelitis.  In addition, the record does not reflect near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus.  In fact, in February 2013, the Veteran reported that he had not had headaches for a long time.  He indicated that he felt well, and that his sinuses were okay.  In November and December 2012 and August 2013, the Veteran denied having headaches.  This evidence is not in support of a rating in excess of 30 percent for the period from September 5, 2012 through September 4, 2013 and, as such, a higher disability rating cannot be assigned.

II.a. Extraschedular considerations 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The Court has set out a three-part test, based on the language of 38 C.F.R. §3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).
 
Generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 3.321.
 
The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected post-operative residuals, purulent pansinusitis, chronic polypoid are manifested by sinusitis with headaches and postnasal drainage.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The Board finds that the criteria under the General Rating Formula for Sinusitis adequately contemplates the Veteran's symptoms.  See 38 C.F.R. § 4.97.
 
The Board notes that the issue of entitlement to service connection for asthma, as secondary to sinusitis, has been remanded and is handled separately.
 
The Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture and, as such, there is nothing exceptional or unusual about the Veteran's sinusitis disability.  Thun, 22 Vet.App. at 115.  With respect to the second Thun element, the evidence does not suggest that the Veteran's service-connected sinusitis alone does not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted.
 
Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.
 
II.b. TDIU Considerations
 
The Court has held that entitlement to a total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2015).
  
The issue of TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The issue does not arise in the context of an increased rating claim when there is no allegation or evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).
 
In this case there has been no allegation or evidence of unemployability due to the Veteran's service-connected sinusitis.  Accordingly, the question of entitlement to TDIU has not been raised.


ORDER

An initial disability rating in excess of 10 percent for post-operative residuals, purulent pansinusitis, chronic polypoid from May 4, 2007 through September 4, 2012 is denied.

An initial disability rating of 30 percent for post-operative residuals, purulent pansinusitis, chronic polypoid, from September 5, 2012 through September 4, 2013, is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


